DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response of Amendments filed on 12/15/2020 and Interview on 01/08/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Kuo on 01/08/2021.

The application has been amended as follows: 

18. (Currently Amended) A method of managing an application, comprising: 
receiving flight configuration information from a developer of an application assigning a first variable value of a variable in the application to a first flight group having a first set of requestor identifiers and a second variable value of the variable to a second flight group having a second set of requestor identifiers, wherein the first variable value is associated with a first set of code of a single binary code version of the application executable to provide a first experience 6Application No.: 16/010,163Attorney Docket No.: 037834.01011/404739-US-NP within the application and the second variable value is associated with a second set of code of the 
generating an application identifier corresponding to the application and the flight configuration information; 
receiving a variable value request including a requestor identifier and a request application identifier; 
correlating the request application identifier to the application identifier of the application; 
correlating the requestor identifier to the first flight group and the first variable value or the second flight group and the second variable value based on the request application identifier correlating to the application identifier of the application; [[and]] 
transmitting a variable value response including variable value information identifying the first variable value or the second variable value based on a result of the correlating of the request application identifier and the requestor identifier[[.]]; and
executing the first set of code to provide the first experience within the application based on the variable value information identifying the first variable value; and 
executing the second set of code to provide the second experience within the application based on the variable value information identifying the second variable value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195